ORIGINAL                                                                                  06/25/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0734


                                         DA 19-0734


WILLIAM SCOTT ROGERS,individually and on
behalf of all others similarly situated,                                       FILED
           Plaintiffs and Appellants,                                          JUN 24 2020
                                                                          Bowen Greenwood
      v.                                                                Clerk of Supreme
                                                                                         Court
                                                                           State of Montana

LEWIS & CLARK COUNTY,LEWIS & CLARK
COUNTY SHERIFF'S OFFICE,LEO C. DUTTON in
his capacity as Lewis & Clark County Sheriff, JASON                ORDER
GRIMMIS,in his capacity as Lewis & Clark County
Undersheriff and former Captain for the Lewis & Clark
County Detention Center, ALAN HUGHES,in his
capacity as Captain for the Lewis & Clark Detention
Center, JOHN and JANE DOES 1 through 50,in their
capacity as Employees of the Lewis & Clark County
Detention Center,

           Defendants and Appellees.



       Pursuant to the Beebe & Flowers Law Firm's motion to withdraw as counsel for
 Appellants, and good cause appearing,
       IT IS ORDERED that the Motion to Withdraw is GRANTED. The Court accepts the
 appearance of Doubek,Pyfer & Storrar, PLLP as counsel for Appellants.
       DATED this    al day of June, 2020.
                                                  For the Court,




                                                               Chief Justice